          Case 1:18-cv-02709-TNM Document 31 Filed 07/30/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY, et al.,

                Plaintiffs,
                                                           Civil Action No. 1:18-cv-2709 (TNM)
         v.

 CENTRAL INTELLIGENCE AGENCY, et
 al.,

                Defendants.


     MOTION TO EXTEND DEADLINE FOR REQUESTING ATTORNEYS’ FEES

       Plaintiff Knight First Amendment Institute at Columbia University respectfully requests

that the Court extend the Knight Institute’s deadline for filing a motion for attorneys’ fees and

costs until September 10, 2019, to permit it an opportunity to attempt to reach an agreement with

the government on those matters.

       On July 18, 2019, the Knight Institute filed a stipulation of dismissal without prejudice,

while reserving its right to seek an award of attorneys’ fees and other costs. On July 19, 2019,

the Court entered a minute order dismissing the Knight Institute’s claims in accordance with the

terms of the stipulation.

       The Knight Institute intends to seek fees and costs in this matter, but it first wishes to

confer with the government in an effort to avoid the need for litigation. Federal Rule of Civil

Procedure 54(d)(2)(B)(i) states that a motion for attorneys’ fees must be filed no later than 14

days after the entry of “judgment.” It appears to be unsettled whether a court order such as the

Court’s July 19, 2019 order constitutes a “judgment” for purposes of Rule 54. Out of an

abundance of caution, however, the Knight Institute respectfully requests that the Court extend



                                                 1
         Case 1:18-cv-02709-TNM Document 31 Filed 07/30/19 Page 2 of 2



any deadline for it to file a motion for attorneys’ fees and costs until September 10, 2019 to

allow the parties an opportunity to confer.

       The government consents to the requested extension of time.

                                                     Respectfully submitted,

                                                      /s/ Jameel Jaffer
                                                     Jameel Jaffer (MI0067)
                                                     Ramya Krishnan (admitted pro hac vice)
                                                     Adi Kamdar (admitted pro hac vice)
                                                     Alex Abdo (admitted pro hac vice)
                                                     Knight First Amendment Institute
                                                       at Columbia University
                                                     475 Riverside Drive, Suite 302
                                                     New York, NY 10115
                                                     (646) 745-8500
                                                     ramya.krishnan@knightcolumbia.org

                                                     Counsel for Knight First Amendment Institute
                                                      at Columbia University
July 30, 2019




                                                 2
